HARDY, Judge.
This is a suit for damages brought by the plaintiff as the surviving widow of John Vascocu, who was killed in the railway crossing accident. This case was consolidated for trial and for the purposes of appeal with the cases of Rachal v. Texas & Pacific Railway Company, La.App., 61 So.2d 525 and Desadier v. Texas & Pacific Railway Company, La.App., 61 So.2d 530.
This case is distinguished from the noted companion cases by reason of the fact that counsel for plaintiff, with becoming candor and frankness, has admitted in this court that in any event this plaintiff -would be precluded from recovery by reason of the fact that decedent, who was the driver of the truck involved in the collision, was unquestionably demonstrated on trial of the case to have been guilty of contributory negligence.
For this reason and for the reasons assigned in our opinion in the Rachal case, the judgment appealed from is affirmed at appellant’s cost.